      Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MITZI PASCH                                            )
                                                       )
                Plaintiff,                             )
                                                       )       No.
vs.                                                    )
                                                       )       Div.
ROBERT WILSON,                                         )
ONDOC, LLC                                             )
                                                       )
                Defendants.                            )

                                           COMPLAINT

                COMES NOW Plaintiff and states as follows:

                                   NATURE OF THE ACTION

                1.      This is an action for damages, punitive damages and attorneys’ fees and

costs arising out of Defendants’ sale of securities by use of false and untrue statements. Plaintiff

alleges claims under state and federal securities laws, as well as related common law claims for

fraud and negligent representation.

                                          THE PARTIES

                1.      Plaintiff Mitzi Pasch (“Mitzi”) is a citizen of the State of Missouri.

                2.      Defendant Robert Wilson (“Wilson”) is a citizen of the State of

Pennsylvania.

                3.      Defendant OnDoc, LLC is a Pennsylvania limited liability company with

its principal place of business in Pennsylvania. OnDoc provides individuals with online access

to discount prescriptions and to medical professionals for advice and consultation for a monthly

fee.




                                                  1
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 2 of 10 PageID #: 2



                                  JURISDICTION AND VENUE

                 4.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 and §1332 because the parties are of diverse citizenship and the amount in

controversy exceeds $75,000. This Court has pendent jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367(a).

                 5.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

the acts, transactions, or courses of business constituting the sales of these securities occurred in

this District.

                 6.    This Court has personal jurisdiction over the Defendants because the

Defendants solicited Mitzi’s investment in OnDoc by communications directed to Mitzi in St.

Louis, including at least one video conference where Mitzi was present in St. Louis. In addition,

upon information and belief, OnDoc has transacted and transacts business with Missouri

residents.

                                  FACTUAL BACKGROUND

                 7.    OnDoc is the brainchild of Defendant Robert Wilson. Mitzi now believes

that Wilson incorporated OnDoc as a Pennsylvania limited liability company in February 2018.

However, when Wilson solicited Mitzi’s investment in OnDoc, Wilson represented that OnDoc

was a corporation and offered Mitzi the “opportunity” to acquire common stock. In any event,

OnDoc markets itself as an entity that provides individuals with online access to discount

prescriptions and to medical professionals for advice and consultation for a monthly fee. OnDoc

is structured as a typical multi-level or pyramid marketing operation, under which distributors

are encouraged to recruit new distributors and are compensated based on their own production,

the production of new distributors, and so on.



                                                  2
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 3 of 10 PageID #: 3



               8.     Beginning in the late Summer or Fall of 2018, Wilson solicited Mitzi’s

investment in OnDoc through a series of false and fraudulent statements, including without

limitation:

               (a)    In October 2018, Wilson represented to Mitzi (and others) that an NFL

quarterback who played for the North Carolina franchise had donated $500,000 toward the

purchase of OnDoc vouchers for poor and underprivileged families through OnDoc’s charitable

arm, OnDoc Cares. If true, the quarterback’s participation would have provided significant

public gravitas and operating capital for OnDoc. Upon information and belief, the quarterback

did not make the donation;

               (b)    Also in October 2018, Wilson represented to Mitzi (and others) that the

Chief Executive Officer of Stream, a highly successful direct sales organization, had endorsed

OnDoc and the OnDoc program. Upon information and belief, the Stream CEO did not and has

never endorsed OnDoc;

               (c)    On November 4, 2018, Wilson represented that the accounting firm of

Ernst & Young had opined that the going concern value of OnDoc was $20.4 million dollars.

Upon information and belief, Ernst & Young has never valued OnDoc at $20.4 million dollars;

               (d)    On November 4, 2018, Wilson represented that Ernst & Young estimated

that OnDoc would have a total of 125,000 clients by fiscal year 2019;

               (e)    Wilson misrepresented the number of OnDoc clients on various occasions.

For example, on November 6, 2018, in connection with a virtual power point presentation,

Wilson represented that OnDoc had already exceeded the customer levels projected in a power

point presentation for the first and second quarters of 2019, which was not true. During the same

power point presentation, still prior to Mitzi making her first investment in OnDoc, Wilson



                                                3
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 4 of 10 PageID #: 4



represented (i) that OnDoc had at least 2400 customers and (ii) that the Federal Trade

Commission had given a glowing endorsement of OnDoc, predicting that OnDoc would have

175,000 customers by the end of fiscal year 2019;

               (f)     On or about November 4, 2018, Wilson represented to Mitzi that, if she

would invest in OnDoc, her son would be awarded a finder’s fee equal to a 2.5% shareholding

interest in OnDoc. Upon information and belief, Wilson never had any intention of awarding

Mitzi’s son a finder’s fee and never did;

               (g)     Wilson provided Mitzi with a Confidential Private Placement

Memorandum dated November 4, 2018 in which he represented:

                       (i)     That OnDoc was soliciting the purchase of “up to 50,000 Shares of

                               Common Stock at $2.00 per share” even though Wilson knew that

                               OnDoc was a limited liability company whose ownership was

                               represented by membership interests, not shares of common stock;

                       (ii)    That OnDoc was initially capitalized by, among other things, a

                               $100,000 capital investment by Wilson;

                       (iii)   That an individual named Leslie Siegel owned 50,000 shares of

                               OnDoc common stock when no person owned any “stock” in

                               OnDoc and, upon information and belief, Leslie Siegel never

                               owned any “stock” or even any membership interest in OnDoc;

                       (iv)    That other individuals, including Wilson, also owned shares of

                               OnDoc “stock” when no person owned any “stock” in OnDoc;

                       (v)     That OnDoc had a board of “directors” who would serve “until

                               their successors have been elected or qualified at an annual



                                                 4
  Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 5 of 10 PageID #: 5



                           shareholders’ meeting when, in fact, OnDoc did not operate with a

                           board of directors and, for the reasons previously stated, the board

                           would never be elected by any OnDoc “shareholders.”

             (h)    On November 14, 2018, Wilson represented that Leslie Siegel was a

“board member” of OnDoc, which was not true;

             (i)    On November 14, 2018, Wilson represented to Mitzi that Mark and

Shannon Williams had invested in OnDoc. Upon information and belief, Mark and Shannon

Wilson have never invested in OnDoc.

             (j)    On or about November 15, 2018, Wilson provided Mitzi with a Unit

Purchase Agreement in which he:

                    (a)    Warranted and represented in various places that he owned

                           common stock in OnDoc, “is a Shareholder in OnDoc, LLC, who

                           is the record owner of outstanding share of the capital stock of

                           OnDoc, LLC” and the like;

                    (b)    Represented that, following Mitzi’s purchase of OnDoc “stock,”

                           Mitzi would receive “certificates representing the Corporation’s

                           Shares”.

             (k)    On November 18, 2018, Wilson provided Mitzi with a different

Confidential Private Placement Memorandum in which he:

                    (i)    Misrepresented in various places that OnDoc had issued common

                           stock and was offering shares of that stock for sale;

                    (ii)   Repeated the misrepresentation that he had invested $100,000;




                                               5
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 6 of 10 PageID #: 6



                        (iii)   Provided without explanation a list of “shareholders” that no

                                longer included Leslie Siegel and Mark and Shannan Williams;

                        (iv)    Repeated his prior misrepresentations relating to the existence of a

                                “board of directors.”

                  9.    Wilson’s representations set forth in paragraph 8 were false and known to

be false when made and specifically designed to induce Mitzi to purchase “stock” in OnDoc by,

among other things, attempting to create the impression that OnDoc was structured and operated

with a level of sophistication and corporate formality that, in fact, did not exist.

                  10.   The Unit Purchase Agreement contemplated that Mitzi would purchase

her OnDoc shareholding interest by paying $100,000 in cash and $100,400 in the form of a “non-

interest loan.”

                  11.   In reliance upon Wilson’s representations, which were material to her

decision to invest, on November 23, 2018, Mitzi wired $80,000 to an account titled “RW Direct”

toward her purchase of what she thought was OnDoc common stock.

                  12.   On December 18, 2018, Mitzi wired $20,000 to Wilson’s RW Direct

account.

                  13.   In January 2019, Wilson pressed Mitzi for the balance of her

“investment,” representing to her that it was necessary to pay for the following:

                        Sound Concepts App - 10k
                        Website- 20k
                        Legal, Insurance, Travel, Marketing- 40k
                        Event- 25k
                  14.   Based upon Wilson’s representations and continued assurances that

OnDoc was or would be profitable because it was being managed by competent personnel in a


                                                   6
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 7 of 10 PageID #: 7



professional manner, and with the support and formality of a corporate structure and

administration, Mitzi delivered a check $100,400 made payable to RW Direct on Janaury 31,

2019. Upon information and belief, Wilson did not apply the second traunch of Mitzi’s money

as represented and never intended to do so.

               15.    Wilson made all of his misrepresentations in his capacity as a manager

and/or officer and/or principal of OnDoc and on behalf of and for the benefit of OnDoc.

                                              COUNT I

                                      RSMo §409.5-509(b)

               16.    Mitzi re-alleges the allegations of paragraphs 1-15.

               17.    Mitzi’s interest in OnDoc, whether a shareholding interest or membership

interest in a limited liability company, constitutes a security under RSMo §409.1-102(28) and the

Federal Securities Exchange Act of 1934.

               18.    Defendants Wilson and OnDoc made untrue statements of material facts

and omitted material facts necessary under the circumstances to keep the statements that were

made from being misleading in connection with the sale of securities to Mitzi.

               19.    Defendants acted knowingly and with the specific intent to deceive and

defraud Mitzi and Defendants’ misrepresentations and omissions were material to Mitzi’s

decision to invest in OnDoc.

               20.    Mitzi justifiably relied on Defendants’ untrue statements of a material fact

and Defendants’ omission to state necessary material facts in selling securities. Mitzi did not

know of the untruths and omissions.

               21.    Defendants’ misrepresentations and omissions caused Mitzi to suffer

damages.



                                                 7
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 8 of 10 PageID #: 8



               22.     Defendants made the misrepresentations and omissions with malice and

with a conscious disregard for the rights of Mitzi such that Mitzi is entitled to an award of

punitive damages.

               23.     Mitzi is entitled to recover her reasonable attorneys’ fees and costs

pursuant to RSMo §409.5-509(b)(1).


                                            COUNT II

                               15 U.S.C. §78j; 17 CFR 240.10b-5

               24.     Mitzi re-alleges the allegations of paragraphs 1-23.

               25.     Defendants Wilson and OnDoc made untrue statements of material facts

and omitted material facts necessary under the circumstances to keep the statements that were

made from being misleading in connection with the sale of securities to Mitzi.

               26.     Defendants acted knowingly and with the specific intent to deceive and

defraud Mitzi and Defendants’ misrepresentations and omissions were material to Mitzi’s

decision to invest in OnDoc.

               27.     Mitzi justifiably relied on Defendants’ untrue statements of a material fact

and Defendants’ omission to state necessary material facts in selling securities. Mitzi did not

know of the untruths and omissions.

               28.     Defendants’ misrepresentations and omissions caused Mitzi to suffer

damages.

               29.     Defendants made the misrepresentations and omissions with malice and

with a conscious disregard for the rights of Mitzi such that Mitzi is entitled to an award of

punitive damages.

                                           COUNT III

                                                 8
   Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 9 of 10 PageID #: 9




                                      Common Law Fraud

               30.     Mitzi re-alleges the allegations of paragraphs 1-29.

               31.     Defendants Wilson and OnDoc made untrue statements of material facts

and omitted material facts necessary under the circumstances to keep the statements that were

made from being misleading in connection with the sale of securities to Mitzi.

               32.     Defendants acted knowingly and with the specific intent to deceive and

defraud Mitzi and Defendants’ misrepresentations and omissions were material to Mitzi’s

decision to invest in OnDoc.

               33.     Mitzi had the right to rely upon Defendants and justifiably relied on

Defendants’ untrue statements of a material fact and Defendants’ omission to state necessary

material facts in selling securities. Mitzi did not know of the untruths and omissions.

               34.     Defendants’ misrepresentations and omissions caused Mitzi to suffer

damages.

               35.     Defendants made the misrepresentations and omissions with malice and

with a conscious disregard for the rights of Mitzi such that Mitzi is entitled to an award of

punitive damages.

                                            COUNT IV

                                  Negligent Misrepresentation

               36.     Mitzi re-alleges the allegations of paragraphs 1-35.

               37.     Defendants made the misrepresentations and omissions in the course of

their business with the intent to influence and affect Mitzi’s decision to invest in an ongoing

business enterprise.




                                                 9
 Case: 4:20-cv-00782-AGF Doc. #: 1 Filed: 06/16/20 Page: 10 of 10 PageID #: 10



               38.     In the alternative, Defendants failed to exercise reasonable care to

determine the truth or falsity of their statements and omissions and were thereby negligent.

               39.     As a result of Defendants’ negligence, Mitzi was damaged.

               40.     Defendants made the misrepresentations and omissions with malice and

with a conscious disregard for the rights of Mitzi such that Mitzi is entitled to an award of

punitive damages.

                                   REQUESTS FOR RELIEF

               WHEREFORE, Plaintiff Mitzi Pasch requests that the Court enter Judgment in

her favor and against Defendants for:

               A.      $150,400 plus pre-judgment and post-judgment interest;

               B.      For her attorneys’ fees and costs;

               C.      For punitive damages in an amount to be proved at trial; and

               D.      For such other and further relief as the Court deems proper.

                                              STONE, LEYTON & GERSHMAN,
                                              A PROFESSIONAL CORPORATION


                                              By:     /s/Paul J. Puricelli
                                                      Paul J. Puricelli    #MO32801
                                                      7733 Forsyth Blvd.
                                                      Suite 500
                                                      St. Louis, MO 63105
                                                      (314) 721-7011
                                                      (314) 721-8660 (fax)
                                                      pjp@stoneleyton.com


                                                      Attorneys for Plaintiff




                                                 10
